€
The New York Times
Company




David McCraw
                           February 22,2019
Vice President & Deputy
General Counsel


T 212 556 4031


mccraw@nytinies.com

620 8th Avenue
                           VIA FEDERAL EXPRESS
New York, NY 10018
nytimes.com
                           The Honorable Margo K. Brodie
                           United States District Judge
                          Eastern District ofNew York
                          225 Cadman Plaza East
                           Brooklyn New York 11201

                           Re:    United States v. Leissner. 18-cr-439-MKB - Sealed Plea Hearing
                                  Transcript

                           Dear Judge Brodie:

                          I write on behalf of The New York Times Company("The Times")to
                          request that the Court review the continued partial sealing ofthe transcript
                          of Defendant Tim Leissner's plea hearing, which took place on August 28,
                          2018 in a closed proceeding. As the Court will recall, in response to our
                          earlier letter motion (enclosed here), the Court ordered the Government to
                          make public a redacted version ofthe hearing transcript pursuant to a
                          sealed order. See Dkt. Entry for November 8, 2018. The Times this week
                          asked the Government whether, with the passage oftime and any change
                          in circumstances, it can now release the redacted portions ofthe transcript.
                          The Government has declined to do so.

                          Because the Court's November 8 order was sealed. The Times does not
                          know the basis for the redactions. However,The Times is particularly
                          concerned about the sealing since one section appears to address the
                          conditions of Mr. Leissner's bail and release.^ Decisions on those matters
                          have long been viewed as matters that should be made public pursuant to

                          'As the Court is aware,the bond for Mr. Leissner's release was initially
                          set at $20 million,see Dkt. 5, but the bond conditions were later modified
                          at the plea hearing, see Dkt. Entry for August 28,2018. To The Times's
                          knowledge,the identity ofthe surety who initially signed the bond has not
                          been disclosed.
the First Amendment right of access to court proceedings and records. See,
e.g.. United States v. Graham,257 F.3d 143, 154(2d Cir. 2001)("The bail
decision is one of major importance to the administration ofjustice, and
openness will help to assure the public that the decision is properly
reached."(quoting In re Globe Newspaper Co., 729 F.2d 47,52(1st Cir.
1984))(internal marks and alterations omitted).

The Justice Department's own policies require regular review ofcourt
records that have been sealed. Given "the vital public interest in open
judicial proceedings," the Government has an "affirmative obligation" to
review sealing every 60 days after the termination of any proceeding
closed to the public. See Justice Manual,§ 9-5.150,
https://bit.lv/2NnQtWo. The Government must make records available "as
soon as the justification for closure ceases."Id.

Because the basis for the sealing has not been disclosed, The Times does
not know whether a change in circumstances has occurred to justify
release of the redacted portions ofthe transcript. However,the Court's
adjournment of Mr. Leissner's sentencing from January to June 2019,see
Dkt. Entry for January 14,2019, means that he is likely to be out on bail
for at least another six months(and for a total period of over a year). The
longer the period of Mr. Leissner's release on bail, the more compelling
the public interest in knowing about the conditions ofthat release -
particularly because Mr. Leissner has already pleaded guilty. The progress
ofthe Government's investigation regarding the IMDB scheme since
early November also means that the need for sealing may have lessened
here.^

The Times respectfully asks that the Court assure that the Government is
living up to its obligation to take steps to make certain that judicial records
are unsealed as soon as practicable. It also requests that the Court consider
unsealing its November 8 order on the same grounds.




 See, e.g.. Department of Justice, Former Justice Department Employee
Pleads Guilty to Conspiracy to Deceive U.S. Banks about Millions of
Dollars in Foreign Lobbying Funds(Nov. 30, 2018),
https://bit.lv/2PbHd03.
We thank the Court for its consideration ofthe matter.

Respectfully submitted,




David McCraw

Enclosures
